EX‑34.36 (logo) COHN REZNICK ACCOUNTING ∙ TAX ∙ ADVISORY CohnReznick LLP cohnreznick.com Report of Independent Registered Public Accounting Firm Torchlight Loan Services, LLC We have examined management's assertion, included in the accompanying Certification Regarding Compliance with Applicable Servicing Criteria on SEC Regulation AB, that Torchlight Loan Services, LLC (the "Company" and the "Asserting Party") complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's Regulation AB for the special servicing platform (“Platform”) for commercial mortgage-backed securities transactions that were issued on or after January 1, 2006, for which the Company acted as special servicer as of and for the year ended December 31, 2016.
